Title: Thomas Jefferson to John Patterson, 31 January 1819
From: Jefferson, Thomas
To: Patterson, John


          
            
              Dear Sir
              Monticello
Jan. 31. 19.
            
            Your favor of the 6th was recd in due time, with Dr Potter’s pamphlet, for which I thank you, and have read it with satisfaction. I join with you in joy on the passage of our University bill, and the majorities of 143. to 28. in one house, and of 22. to 1. in the other, give hopes of a liberal patronage hereafter, of which there will be need, and the funds in hand. not doubting the interest you take in this institution, of which your subscription was so honorable proof, I inclose you a letter with a request to enquire for us into the character and qualifications of the writer. from it’s style and contents I should conjecture him respectable; but an ounce of fact is worth a pound of conjecture. his drawing, dancing, music, would suit us. his Italian and French may be useful for a while: but I propose to write to Professor Pictet of Geneva for a professor of modern languages, where French, Italian & German are almost natively spoken. as I shall not answer mr Milon’s letter until I hear from you, I pray you to make the enquiry as promptly, but as thoroughly also as your convenience will permit, and with your information to return me his letter.—Your friends in our neighborhood are well. Jane & Jefferson lately presented us their 3d daughter. we are preparing a house for them to remove to at the place called Tufton, about a mile from us, and with which we shall be glad to be made your joint head quarters in future visits to those who jointly & severally regret your their loss by your removal. of one of these accept the affectionate & respectful salutations.
            Th: Jefferson
          
          
            P.S. now dayly & hourly expecting our Italian Stonecutters to arrive at Baltimore I hope mr Hollins will be on the watch not to let them stay there a day, and I join you in commission with him. a water passage to Richmd addressed to Capt Peyton would be a good conveyance.
          
        